Opinion of the Court
FERGUSON, Judge:
The United States seeks reconsideration of our decision in this case, the original opinion in which may be found at 15 USCMA 505, 36 CMR 3. There, we held the Commanding Officer, 2d Bridge Company, Force Troops, Fleet Marine Force, Atlantic, did not possess the inherent authority under Uniform Code of Military Justice, Article 23, 10 USC § 823, to appoint a special court-martial, nor had the Secretary of the Navy authorized him, either specifically or generically, to do so, although we expressly noted we did not doubt the Secretarial authority so to act, if, in his judgment, such was required.
The Government does not now contend we erred in concluding the 2d Bridge Company was not a unit of a type specifically within the ambit of Code, supra, Article 23, more particularly Code, supra, 23(a)(6), which confers *128appointing authority upon “the commanding officer of any separate or detached command or group of detached units . . . placed under a single commander for this purpose.” Nevertheless, we have reexamined the issue and are satisfied our original determination was correct. We unanimously adhere to that conclusion.
The second question originally before us, and now again presented by the petition for reconsideration, is whether the Secretary of the Navy has empowered the Commanding Officer, 2d Bridge Company, to convene special courts-martial, pursuant to his undoubted authority so to act with respect to “the commanding officer . . . of any other command,” as set forth in Code, supra, Article 23(a)(7).
The Government originally relied upon Article 1401.3, U. S. Navy Regulations, 1948, and section 0103b (5) of the Navy JAG Manual, promulgated as a directive by the Secretary of the Navy. We rejected the Government’s contention in our original opinion, and declared it might be “swiftly handled.” We nevertheless gave the matter serious consideration, deeming reiteration of applicable concepts to which we had previously devoted several pages unnecessary to convey the premises underlying our finding that the regulations involved did not include a separate company in the Marine Corps.
It is now urged upon us that our interpretation was wrong and that, in intention and language, the Secretary has positively empowered the Commanding Officer of a separate company in the Marine Corps, when so designated by a general officer in command, to convene special courts-martial. Nothing new is presented to support the contention we erred, and the arguments are largely appeals to expediency, based upon the allegation that our original decision, broadly read, will result in the nullification of seven to ten thousand special courts-martial. Cf. Rosborough v Russell, 150 F2d 809, 816 (CA1st Cir) (1945).
The extent of- the effect of a ruling of any court on completed criminal prosecutions has relevance in determining whether it should operate prospectively or be given retrospective effect. See Linkletter v Walker, 381 US 618, 14 L ed 2d 601, 85 S Ct 1731 (1965), and Tehan v Shott, 382 US 406, 15 L ed 2d 453, 86 S Ct—(1966). It has no significance, however, with reference to eases, as this one, “still pending on direct review.” Linkletter v Walker, supra, at page 622; Tehan v Shott, supra. Hence, I find it unnecessary to express my opinion regarding the extent of our decision herein until a case in which action has been finally completed is presented to us. Chief Judge Quinn, however, is of the view that our interpretation of the regulations in question should be applied in this case and henceforth only, in accordance with the considerations laid down by the Supreme Court in Linkletter v Walker and Tehan v Shott, both supra.
In any event, we believe the Government reads our original opinion far too broadly and extends it application to commands and units never intended to come within its purview. As we there said, we here repeat: We deal only with the issue whether the 2d Bridge Company is a separate and detached command within the meaning of the statute and regulations. It is unwise to generalize from the application of a jurisdictional concept involving a particular type of unit that other types of commands likewise lack the requisite appointing power. Differences in size, type, organization, mission and many other factors which cannot now be foreseen may lead to entirely different conclusions concerning the existence of appointing authority under Code, supra, Article 23, or Secretarial regulations promulgated pursuant thereto.
Expanding, then, upon our original opinion concerning the existence of appointing authority under section 0103b (5) of the Navy JAG Manual, supra, we reiterate our declaration that it appears “designed to implement those provisions of Code, supra, Article 23, which give the appointing power to the commanders of appro*129priately designated separate commands,” and into which classification separate companies do not fall. United States v Ortiz, supra, at page 510. Thus, it provides pertinently as follows:
“b. Special courts-martial. — In addition to those officers otherwise authorized by article 23 of the Code, the following officers are, pursuant to article 23 (a) (7) of the Code, hereby designated as empowered to convene special courts-martial:.



“(5) All commanding officers and officers in charge of commands now or hereafter designated as separate or detached commands within the meaning of article 23 of the Code by a flag or general officer in command (including the commander of a multiservice command to which members of the naval service are attached).” [Emphasis supplied.]
The quoted provision had its origin in the Naval Supplements to the Manual for Courts-Martial, United States, 1951, and former SECNAV Instructions. All these antecedents establish that the JAG Manual provision was intended to apply, as it states, only to separate or detached commands “within the meaning of article 23.” The language of the 1955 Naval Supplement, supra, best reflects the limitation:
“a. In addition to those officers authorized by Articles 22, 23, and 24, UCMJ, to convene general, special and summary courts-martial, other officers specifically designated by the Secretary of the Navy as having authority to convene certain courts-martial are listed in SecNav Instruction 5810.4 and revision thereto.
“b. Separate and detached commands. — The commanding officer or any organization designated a separate or detached command as provided by Article HOI.3, U. S. Navy Regulations, 19k8 [which requires that the designation of an organization as separate or detached within the meaning of Article 23 be set out in writing and that The Judge Ad-voeate General of the Navy and the Commandant of the Marine Corps be informed as to the action taken], and paragraph 5& (3), MCM, 1951, or the commander of a group of detached units placed under his command for the purpose of authority to convene special courts-martial, is authorized by Article 23(a)(6), UCMJ, to convene special courts-martial. A copy of the orders designating an organization a separate or detached command or placing a group of detached units under a single commander for disciplinary purposes shall be forwarded to the Judge Advocate General. Marine Corps units will, in addition, forward a copy of such orders to the Commandant of the Marine Corps.” [Section 0102a, b, pages 4-4a.] [Emphasis supplied.]
SECNAV Instruction 5810.4B, July 14, 1960, to which reference was expressly made by the Commanding General, Force Troops, Fleet Marine Force, Atlantic, in designating the 2d Bridge Company as “a separate and detached command” within the meaning of Code, supra, Article 23, states:
“Pursuant to article 23 (a) (7) of reference (a), the following officers, some of whom may be considered to have statutory authority under article 23 of reference (a), are hereby empowered to convene special courts-martial :



“All commanding officers and officers in charge of commands now or hereafter designated as separate or detached commands within the meaning of article 23 of reference (a) by a flag or general officer in command.” [Emphasis supplied.]
The quoted SECNAV Instruction was in fact superseded by SECNAV Instruction 5810.4C, January 9, 1962, which listed a number of officers as specially empowered to. convene special courts-martial, and none of which are involved here. Nevertheless, as a scrutiny of SECNAV Instruction 5810-.4B will indicate, its language was carried forward into section 0103b (5) of the JAG Manual, supra, with which *130we are now concerned. A natural reading of these various directives, effective in the past and now promulgated in the JAG Manual, leads inevitably to the conclusion that it was the Secretarial purpose thereby to cover only those separate and detached commands which come within the scope of Code, supra, Article 23(a)(6), the terms of which we have before unanimously stated do not embrace a separate company. Hence, we necessarily must conclude the assumption by the Commanding General, Force Troops, Fleet Marine Force, Atlantic, that the 2d Bridge Company was a unit capable of receiving such authority under Code, supra, Article 23(a) (6), when so designated by him under the JAG Manual section, was erroneous, and could not operate to authorize its commander to convene special courts-martial.
It has been suggested that, as SECNAV Instruction 6810.4B, supra, noted expressly some of the listed commands might already “be considered to have statutory authority under article 23,” and as section 0103b of the JAG Manual, supra, states its grants of authority are “In addition to those officers otherwise authorized by article 23 of the Code” (emphasis supplied), there is an important change in its terms to which we give no effect, thereby charging the Secretary with the performance of a useless act. There are a number of answers to that argument.
First, as has been noted, the same language regarding “separate or detached commands within the meaning of article 23” (emphasis supplied) is used in both items. In the Instruction, its inclusion is easily explicable, for that directive expressly recognized that some of the categories of units therein listed already possessed statutory authority to convene courts-martial. It was made doubly apparent “separate and detached commands” were intended to be of the nature included within Article 23(a) (6), by addition of the language “within the meaning of article 23.” That identical phraseology was carried over to the JAG Manual subsection. True, the opening language was changed to “In addition to,” etc., but we are yet left with the undeniably express qualification that all such separate and detached commands must likewise meet the test of Code, supra, Article 23.
It is our duty, if possible, to give effect “ ‘ to every provision . . . [of the regulation] so that no part will be inoperative, superfluous, void or ineffective,’ ” United States v Lucas, 1 USCMA 19, 22, 1 CMR 19, 22; Ortiz, supra, at page 508. The Secretary has clearly stated he wishes only those separate and detached commands within the meaning of Article 23 to exercise special court-martial jurisdiction, when parted from larger, homogeneous units by the order of a general or flag officer. He perhaps wished such jurisdiction limited to these larger sized units, as only they would possess the officers and other personnel necessary to convene a special court-martial. Certainly, we cannot impute to the Secretary — in face of the regulation’s language — an intention for a company commander to convene special courts-martial as a separate and detached unit, when he cannot muster sufficient officers from his rolls to man such a court! And when the Secretary declared that he wished jurisdiction so limited, it is to his judgment we must defer and not our own or that of The Judge Advocate General. See United States v Smith, 13 USCMA 105, 32 CMR 105.
Moreover, the regulation does not merely reiterate a classification of commands set forth in the statute, thus being no more than a sterile repetition of a jurisdictional situation already embodied in our organic act. It applies only when a command within the meaning of Code, supra, Article 23 (a) (6), has been designated as separate or detached by the general or flag officer in command. JAG Manual, supra, section 0103b (5).
The Manual for Courts-Martial, United States, 1951, recognizes that uncertainty may exist as to whether a command is separate or detached *131within the meaning of Code, supra, Article 23. It proposes the doubt be resolved by referring the matter to the general or flag officer who exercised ultimate responsibility for it. Manual for Courts-Martial, supra, paragraph 56 (3). The Secretarial regulation removes the occasion for doubt and the need for a post hoc reference by providing for an initial determination of separation.
As we have said, we must construe the provision of the Navy JAG Manual before us in a manner calculated to give effect to all its several parts. Counsel for the Government and our dissenting brother would ignore the express limitation therein, to wit: “within the meaning of article 23,” and give ear only to the opening language thereof. We cannot accept that construction. United States v Lucas, supra. The provision must be read as a whole and, so construed, it requires the conclusion a separate or detached command must be one within the meaning of Code, supra, Article 23, and designated as such by the general or flag officer in command, before its commanding officer or officer in charge, under the JAG Manual, supra, may appoint special courts-martial.
In summary, as we said before, we have no reservations about the broad powers of the Secretary of the Navy, under Code, supra, Article 23(a)(7), to empower commanding officers, such as that of the 2d Bridge Company, to convene special courts-martial. In the regulations before us, he has not done so. In consequence, we adhere to our original opinion and reaffirm our previous decision in the case.
The petition for reconsideration is denied.
Chief Judge Quinn concurs.